DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010182335.5, filed on 3/16/20.

Response to Amendment
1. The amendments filed 1/20/22 has been entered.
2. Claims 1-6 remain pending within the application.
3. The drawing amendments filed 1/20/22 are sufficient to overcome the drawing objections of 11/3/21. The previous objections have been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“information preprocessing module” in claim 4;
“in-site display module” in claim 4;
“reading response module” in claim 4;
“display restoring module” in claim 4;
“first restoring unit” in claim 4;
“second restoring unit” in claim 4;
“display transformation module” in claim 5;
“information refreshing module” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations: 
“information preprocessing module….” in claim 4;
“in-site display module…” in claim 4;
“reading response module…” in claim 4;
“display restoring module…” in claim 4;
“first restoring unit…” in claim 4;
“second restoring unit…” in claim 4;
claim 5;
“information refreshing module…” in claim 6
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. 
The specification is devoid of adequate structure and/or algorithmic steps to perform the claimed functions. In particular, the specification states the claimed modules and units and the function that is within the claims. However, there is no disclosure of any particular structure or algorithmic steps, either explicitly or inherently, to perform the claimed limitations.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structure and/or steps to perform the claimed functions that are interpreted under 112(f). The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ridgley United States Patent Application Publication US 2003/0160832 in view of Diaz Perez United States Patent Application Publication US 2007/0250864.
Regarding claim 1, Ridgley discloses an asymmetric information flow reading method, comprising: 
preprocessing a width and a height of an original information flow, and stacking the preprocessed information flow in a highly adaptive equal-width manner (Ridgley, para [0050], generating grid for layout of content to fit a display area represents preprocessing; Ridgley, para [0071], as shown in fig 5C, each content portion occupies a space of a grid. Each subcomponent of the grid represents an information flow site. Based on the definition of grid, “a network of uniformly spaced horizontal and perpendicular lines,” (Merriam Webster)),
allocating the information flow to be displayed after being preprocessed into a first information flow site and a second information flow site that are configured in advance respectively for concurrent 
displaying detailed information of a required information element in the first information flow site according to a reading request of a user in any information flow site, and loading the first information flow into the second information flow site (Ridgley, para [0071], with regards to fig 5D, displays detailed information 1.1.3.7 in first information flow site); 
wherein, displaying the detailed information of the required information element in the first information flow site according to the reading request of the user in the any information flow site (Ridgley, para [0071], with regards to fig 5D, displays detailed information 1.1.3.7 in first information flow site based on a selection), and
 loading the first information flow into the second information flow site comprise: 
when loading the first information flow into the second information flow site, still displaying the second information flow that is in the second information flow site previously in the second information flow site (Ridgley, para [0071], with regards to fig 5D, second information flow site broken up into 4 quadrants and display first information flow and second information flow); 
restoring the two information flow sites to concurrently display a display status of the information flow when a closing request in allusion to the information element displayed in the first information flow site is detected (Ridgley, para [0072], user can navigate back out of the display 5D back to 5C by selecting one of the elements in the second information flow site (called the “identity area”)); and 

reloading the first information flow into the first information flow site (Ridgley, para [0072], user can navigate back out of the display 5D back to 5C. The reverse function returns 1.1.3 back to first information flow site), and 
deleting the first information flow from the second information flow site(Ridgley, para [0072], user can navigate back out of the display 5D back to 5C. The reverse function returns 1.1.3 first information flow back to first information flow site and second information flow now occupies the full area of the second information flow site); or 
reallocating the information flow to be displayed after being preprocessed into the first information flow site and the second information flow site respectively for concurrent display (Ridgley, para [0072], Following the reverse function, fig 5C is displayed and elements 505 and 504 are concurrently displayed).
	Ridgley does not disclose:
loading the first information flow into the second information flow site comprise: 
determining the information flow site configured to display the detailed information according to a reading habit of the user.
Diaz Perez discloses:
determining the information flow site configured to display the detailed information according to a reading habit of the user (Diaz Perez, para [0083], displays elements for selection based on the viewing habits of a user).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include determining an information site based on reading habit.  The 

Regarding claim 2, Ridgley in view of Diaz Perez discloses the asymmetric information flow reading method according to claim 1. Ridgley additionally discloses wherein, after displaying the detailed information of the required information element in the first information flow site according to the reading request of the user in the any information flow site, and 15loading the first information flow into the second information flow site, the asymmetric information flow reading method further comprises: 
substituting the detailed information of the information element that is being displayed in the first information flow site with detailed information of a newly required information element when a new reading request input into the second information flow site is detected (Ridgley, para [0073], within fig 5D, user selects element 508, “1.1.3.7.4”. As shown in fig 5E, “1.1.3.7.4” replaces “1.1.3.7”).

Regarding claim 4, Ridgley discloses an asymmetric information flow reading apparatus, comprising: 
an information preprocessing module wherein the information preprocessing module preprocesses a width and a height of an original information flow, and stacking the preprocessed information flow in a highly adaptive equal-width manner (Ridgley, para [0050], generating grid for layout of content to fit a display area represents preprocessing; Ridgley, para [0071], as shown in fig 5C, each content portion occupies a space of a grid. Each subcomponent of the grid represents an information flow site. Based on the definition of grid, “a network of uniformly spaced horizontal and perpendicular lines,” (Merriam Webster)); 

a reading response module wherein the reading response module displays detailed information of a required information element in the first information flow site according to a reading request of a user in any information flow site, and load the first information flow into the second information flow site (Ridgley, para [0071], with regards to fig 5D, displays detailed information 1.1.3.7 in first information flow site); 
the reading response module comprises:
when loading the first information flow into the second information flow, still displaying the second information flow that is in the second information flow site previously in the second 16information flow site (Ridgley, para [0071], with regards to fig 5D, second information flow site broken up into 4 quadrants and display first information flow and second information flow);  
the asymmetric information flow reading apparatus further comprises: 
a display restoring module wherein the display restoring module restores the two information flow sites to concurrently display a display status of the information flow when a closing request in allusion to the information element displayed in the first information flow site 
wherein the display restoring module further comprises: 
a first restoring unit wherein the first restoring module reloads the first information flow into the first information flow site (Ridgley, para [0072], user can navigate back out of the display 5D back to 5C. The reverse function returns 1.1.3 back to first information flow site), and 
delete the first information flow from the second information flow site (Ridgley, para [0072], user can navigate back out of the display 5D back to 5C. The reverse function returns 1.1.3 first information flow back to first information flow site and second information flow now occupies the full area of the second information flow site); or 
a second restoring unit, wherein the second restoring unit reallocates the information flow to be displayed after being preprocessed into the first information flow site and the second information flow site respectively for concurrent display (Ridgley, para [0072], Following the reverse function, fig 5C is displayed and elements 505 and 504 are concurrently displayed).
Ridgley does not disclose:
loading the first information flow into the second information flow site comprise: 
determining the information flow site configured to display the detailed information according to a reading habit of the user.
Diaz Perez discloses:

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include determining an information site based on reading habit.  The motivation for doing so would have been to make viewing content more convenient and functional (Diaz Perez, para [0007]).

Regarding claim 5, Ridgley in view of Diaz Perez discloses the asymmetric information flow reading apparatus according to claim 4. Ridgley additionally discloses further comprising: a display transformation module, wherein the display transformation module substitutes the detailed information of the information element that is being displayed in the first information flow site with detailed information of a newly required information element when a new reading request input into the second information flow site is detected (Ridgley, para [0073], within fig 5D, user selects element 508, “1.1.3.7.4”. As shown in fig 5E, “1.1.3.7.4” replaces “1.1.3.7”).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ridgley United States Patent Application Publication US 2003/0160832, in view of Diaz Perez United States Patent Application Publication US 2007/0250864, in further view of Berwick United States Patent Application Publication US 2015/0356160.
Regarding claim 3, Ridgley in view of Diaz Perez discloses the asymmetric information flow reading method according to claim 1. Ridgley in view of Diaz Perez does not disclose wherein, when displaying the detailed information of the required information element in the first information flow site, the asymmetric information flow reading method further comprises: 

Berwick discloses refreshing a first information flow and a second information flow that are being displayed in the second information flow site according to an input information flow refreshing request (Berwick, para [0061], refreshes elements on a page displayed based on selecting a refresh icon).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of content as disclosed in Ridgley to include refreshing the content based on Berwick. The motivation for doing so would have been to reflect any new or revised data (Berwick, para [0061]).

Regarding claim 6, Ridgley in view of Diaz Perez discloses the asymmetric information flow reading apparatus according to claim 5. Ridgley in view of Diaz does not disclose further comprising: an information refreshing module, wherein the information refreshing module refreshes the first information flow and the second information flow that are being displayed in the second information flow site according to an input information flow refreshing request.
	Berwick discloses further an information refreshing module, configured to refresh the first information flow and the second information flow that are being displayed in the second information flow site according to an input information flow refreshing request (Berwick, para [0061], refreshes elements on a page displayed based on selecting a refresh icon).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of content as disclosed in Ridgley to include refreshing the content based on Berwick. The motivation for doing so would have been to reflect any new or revised data (Berwick, para [0061]).

Response to Arguments
Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive. 
Regarding the 112(f) interpretation of claims 4-6, the claims were amended. However, the amendments 
of claims 4-6 do not modify the 112(f) interpretation. Each limitation still meets the 3 prong analysis: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
For instance, “an information preprocessing module, wherein the information preprocessing module preprocesses…” includes:
A)  a term (“wherein”) for performing a claimed function;
B) a generic placeholder “module” modified by functional language “preprocesses…”;
C) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Because the amendments still recite limitations interpreted under 35 USC 112(f) the rejections under 35 USC 112(a) and 35 USC 112(b) are maintained.
Regarding applicant’s arguments relating to 35 USC 103(a) of claims 1-6, applicant asserts Ridgely fails to disclose “a first information flow site and a second information flow site.” Specifically, applicant asserts, “there are essentially no two information flow sites.” In addition, applicant asserts, webpages at the same time.” First, examiner would like to point out that claim does not recite the term “webpage”. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “webpage”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The specification does not provide an explicit definition of the term “site”, and does not provide the definition that a site is a webpage. The term “site” was given the broadest reasonable interpretation in light of the specification (MPEP 2111). The term “site” was interpreted based on the dictionary definition of the term “site” as “the place where something is, was, or will be located.” (Merriam-Webster). Ridgely discloses 2 areas where content is located on a display (Ridgley, para [0071], as shown in fig 5C, separate content portions occupy separate spaces of the grid. With regards to fig 5C, first information flow site represented by area occupied by first information flow 1.1.3 shown in element 504. Second information flow site represented by area occupied by second information flow 1.1 shown in element 505).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178